                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )    Case No. 1:19-cr-136-HSM-SKL-1
v.                                             )
                                               )
SOLOMON CRUTCHER                               )

                                            ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count Two and Count

 Four of the four-count Indictment; (2) accept Defendant’s plea of guilty to Count Two and Count

 Four of the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count Two

 and Count Four of the Indictment; (4) defer a decision on whether to accept the Plea agreement

 until sentencing; and (5) find Defendant shall remain in custody until sentencing in this matter

 [Doc. 20].   Neither party filed a timely objection to the report and recommendation. After

 reviewing the record, the Court agrees with the magistrate judge’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation [Doc. 20] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1)     Defendant’s motion to withdraw his not guilty plea to Count Two and Count Four

        of the Indictment is GRANTED;

        (2)    Defendant’s plea of guilty to Count Two and Count Four of the Indictment is

        ACCEPTED;

        (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count Two and

        Count Four of the Indictment;
 (4)      A decision on whether to accept the plea agreement is DEFERRED until sentencing;

 and

 (5)       Defendant SHALL REMAIN in custody until sentencing in this matter which

 is scheduled to take place on April 10, 2020 at 2:00 p.m. [EASTERN] before a District

 Judge.




SO ORDERED.

ENTER:

                                                       /s/ Harry S. Mattice, Jr.
                                                      HARRY S. MATTICE, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                          2
